FILED
                            NOT FOR PUBLICATION                                APR 03 2013

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SHISHA SINGH-BALWINDER KOUR,                     No. 08-73479
AKA Sheesa Singh, AKA Sheesha Singh,
AKA Shisha Singh, AKA Shisha Singh-              BIA No. A200-064-866
Balwinder Kaur,

              Petitioner,                        MEMORANDUM*

  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted March 15, 2013
                            San Francisco, California

Before: WALLACE and IKUTA, Circuit Judges, and GARBIS, Senior District
Judge.**

       Shisha Singh-Balwinder Kour (Kour), a citizen of India, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an immigration

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Marvin J. Garbis, Senior District Judge for the U.S.
District Court for the District of Maryland, sitting by designation.
judge’s (IJ) decision denying his applications for asylum, withholding of removal, and

protection under the Convention Against Torture (CAT). We have jurisdiction under

8 U.S.C. § 1252, and we deny the petition.

      Substantial evidence supports the agency’s determination that Kour failed to

meet his burden of proving past persecution or a likelihood of future persecution

because, among other things, he failed to provide sufficient evidence corroborating

his testimony as to his identity. See 8 U.S.C. §§ 1158(b)(1)(B)(ii), 1158(d)(5)(A)(i).

The IJ appropriately found that given the significant problems with the driver’s license

and photocopied passport pages that Kour presented, Kour failed to establish his

identity adequately. While Kour offers on appeal a number of plausible arguments as

to the inadequacies of his license, Kour asserted before the IJ only that his license was

obtained by his uncle via a private agency. Kour likewise provided no explanation for

his failure to produce more than photocopied pages of his passport other than his

assertion that he had no interest in securing a new, original passport because he had

no desire to return to India. Because of the objective deficiencies in Kour’s offered

corroborating identity documentation and Kour’s failure to explain the inadequacies

in this evidence, we are not compelled to overturn the agency’s finding that Kour did

not establish his identity and, therefore, failed to establish eligibility for asylum. See




                                            2
Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003) (identifying an applicant’s

identity as an element of an asylum claim).

      Kour also asserts that he lacked the opportunity to explain or cure the

deficiencies in his corroborating identifying documentation. But Kour points to no

instance in which the IJ denied an opportunity to explain the deficiencies in his

identifying documentation. Further, Kour was asked expressly to explain the

deficiencies as to his passport. Moreover, Kour, who was represented by counsel

before the IJ, failed to request a continuance to obtain additional documentation and

also did not attach additional identifying documentation to his motion to reopen.

      Even construing the record liberally, there is no indication that Kour exhausted

his claims that he lacked notice of the need for corroborating evidence before the

agency and was not given an opportunity to explain. Because exhaustion is

jurisdictional, Kour may not raise a notice claim on appeal. See Barron v. Ashcroft,

358 F.3d 674, 677–78 (9th Cir. 2004).

      Finally, because Kour did not establish eligibility for asylum, Kour cannot meet

his burden for withholding of removal. See Farah, 348 F.3d at 1156. Because the IJ

found that Kour could relocate to another area in India—a finding that Kour does not

challenge in his petition—Kour’s claim for CAT protection also fails. See 8 C.F.R. §

1208.16(c)(3)(ii).


                                          3
PETITION DENIED IN PART AND DISMISSED IN PART.




                        4